Citation Nr: 1443028	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  12-33 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to posttraumatic stress disorder (PTSD).

(The issue of entitlement to a higher initial rating for PTSD will be addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran had active service from July 1983 to January 1984, from February 2003 to September 2003, and from May 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The case is currently under the jurisdiction of the Huntington, West Virginia RO.

In July 2014, the Veteran presented sworn testimony during a Travel Board hearing, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for sleep apnea on a secondary basis based on his belief that it was caused, or made worse, by his service-connected PTSD, or, in the alternative, on a direct basis as due to in-service ameliorative surgery to repair a deviated septum.  The Board finds that the evidence currently of record is insufficient to decide this claim and that further evidentiary development is therefore needed before a decision can be reached on the merits.  

Specifically, a medical opinion is needed addressing the etiology and onset of the Veteran's sleep apnea, to include whether such is proximately due to his PTSD.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all VA and private treatment providers who have seen him for his sleep apnea, and provide him with the necessary forms for release of private records for any private treatment records identified.  Obtain copies of any identified treatment records pertaining to such treatment and add them to the claims file.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for a VA examination to ascertain the nature and etiology of his sleep apnea.  The claims folder must be made available to the examiner for review of the case, and the examination report should include a discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  

Based on an examination of the Veteran and comprehensive review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability), that the Veteran's service-connected PTSD aggravates his diagnosed sleep apnea. The examiner should try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation.  If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is. 

If sleep apnea cannot be regarded as having been aggravated by the Veteran's service connected PTSD, the examiner should then address whether it at least as likely as not (i.e., a 50 percent probability or greater) had its clinical onset during the Veteran's military service or is otherwise related to service.  If sleep apnea cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing an opinion, the examiner should address the Veteran's in-service deviated septum surgery as the possible onset of, or precursor to, sleep apnea and discuss the likelihood that sleep apnea would have resulted from it.  The examiner is asked to carefully consider the objective medical findings in the service treatment records.  The examiner is also advised that the Veteran is competent to report his symptoms, and that his assertions of sleep problems during and since service must be considered in formulating the requested opinion.  He/She should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning sleep problems since service. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

